DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the term “enabler” was used to have multiple distinctively different meanings.  For example, in the amended paragraph [0041], the term “enabler” seems to mean a process as in “The etching can be performed by an enabler”, or to mean the dissolving factor incorporated by a process as in “The enabler can be incorporated by plasma, implant, light exposure, etc”.  It is recommended to use the term “dissolving factor” to replace “enabler” in places where “enable” means the “dissolving factor” incorporated by a process.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the OPL extends an entire vertical length of each of the active devices” in the 4th line of the claim, which lacks the full support of the original disclosure.  Fig. 1 does not teach the OPL 16 extends an entire vertical length of each of the active devices 12 (see paragraphs [0019, 0023] that the active device is indicated as the fin 12) due to the fact that the active device 12 is covered by the dielectric liner 14 with a thickness, and the OPL only extends to the upper surface of the dielectric liner 14. 
Claim 9 recites the limitation “the OPL extends an entire vertical length of each of the active devices” in the 4th line of the claim, which lacks the full support of the original disclosure.  
Claim 16 recites the limitation “allowing the planarization layer to extend an entire vertical length of each of the active devices” in the 3rd and 4th line of the claim, which lacks the full support of the original disclosure.  Fig. 1 does not teach the OPL 16 extends an entire vertical length of each of the active devices 12 (see paragraphs [0019, 0023] that the active device is indicated as the fin 12) due to the fact that the active device 12 is covered by the dielectric liner 14 with a thickness, and the OPL only extends to the upper surface of the dielectric liner 14. 
Claims 2-4, 6-8, 10-15 and 17-20 are rejected because they depend on the rejected claims 1, 9 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 8,119,531 B1) in view of Mignot et al. (US 2016/0155701 A1).
Regarding claim 1, Arnold et al. teach a planarization method for maintaining a planar surface (method of forming a trench on an upper surface of a semiconductor layer; Abstract), the method comprising: forming an organic planarization layer (OPL) (14/16 of organic materials forming a top planarized surface; Fig. 6, col. 10, lines 38-39; col. 10, line 67 to col. 11, line 2; col. 6, lines 57-59) over active devices (2 and 4 of semiconductor layers; Fig. 6, col. 4, lines 27-29); incorporating a dissolving factor (polyimide, the material of 16 and 10; col. 10, line 67 to col. 11, line 2; col. 6, line 59) to a predetermined depth (the depth of the bottom of 16) within the OPL (14/16); and removing (Figs. 8-9, col. 13, lines 52-56) the dissolving factor (polyimide of 16) with an enabler (plasma chemistry; col. 13, lines 60-61) to reduce a thickness of the OPL (14/16) to a boundary defined by the predetermined depth of the dissolving factor (the depth of the bottom of 16; see Fig. 9).
Arnold et al. do not teach an organic planarization layer (OPL) extending between active devices, such that the OPL extends an entire vertical length of each of the active devices.

Arnold et al. teach all the claimed elements except that Arnold et al. are using a dielectric layer for a patterned mask (8; Fig. 6, col. 5, lines 63-64) in the OPL (14; Fig. 6, col. 10, lines 34-44) rather than a metal/nitride double-layer.
In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach a metal/nitride double-layer for a patterned mask (34/36; Fig. 9A, [0018]) in the OPL (44; Fig. 9A, [0020]).  
One of ordinary skill in the art would have recognized that a dielectric layer and a metal/nitride double-layer are known equivalents for providing a patterned mask in the OPL within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a dielectric layer) for another known equivalent element (a metal/nitride double-layer) resulting in the predictable result of providing a patterned mask in the OPL (KSR rationales B). 
Regarding claim 2, Arnold et al. teach wherein the active devices (2 and 4).
Arnold et al. do not teach the active devices are a plurality of fins.
In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach the active devices (34s in shapes of fins; Fig. 9A, [0018]) are a plurality of fins (see Fig. 9A).

In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach a metal/nitride double-layer for a patterned mask (34/36; Fig. 9A, [0018]) in the OPL (44; Fig. 9A, [0020]).  
One of ordinary skill in the art would have recognized that a dielectric layer and a metal/nitride double-layer are known equivalents for providing a patterned mask in the OPL within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a dielectric layer) for another known equivalent element (a metal/nitride double-layer) resulting in the predictable result of providing a patterned mask in the OPL (KSR rationales B). 
Regarding claim 3, Arnold et al. teach the method of claim 2, wherein the dissolving factor (polyimide of 16) includes a nitride (polyimide has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391).
Regarding claim 4, Arnold et al. teach the method of claim 3, wherein the enabler (plasma chemistry) includes plasma (col. 13, lines 60-61).
Regarding claim 6, Arnold et al. teach the method of claim 1, wherein an entirety of the dissolving factor (polyimide of 16; col. 11, lines 9-10) incorporated within the OPL (14/16) is removed (see Fig. 9).
Regarding claim 7
Regarding claim 8, Arnold et al. teach the method of claim 7, wherein the remaining OPL (14 in Fig. 9) and the OPL initially formed (14/16 in Fig. 6).
Arnold et al. do not teach the remaining OPL (14 in Fig. 9) is less than half an initial OPL (14/16 in Fig. 6).
Arnold et al. disclose the claimed invention except for the remaining OPL being less than half an initial OPL. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the remaining OPL, which depends on the number and size of the openings of the circuits (see col. 13, lines 30-51, Fig. 9), to be less than half an initial OPL due to the requirement of the circuit design.
Regarding claim 9, Arnold et al. teach a planarization method for maintaining a planar surface (method of forming a trench on an upper surface of a semiconductor layer; Abstract), the method comprising: forming an organic planarization layer (OPL) (14/16 of organic materials forming a top planarized surface; Fig. 6, col. 10, lines 38-39; col. 10, line 67 to col. 11, line 2; col. 6, lines 57-59) over active devices (2 and 4 of semiconductor layers; Fig. 6, col. 4, lines 27-29); incorporating a nitride dissolving factor (polyimide, the material of 16 and 10; col. 10, line 67 to col. 11, line 2; col. 6, line 59; polyimide has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391) to a predetermined depth (the depth of the bottom of 16) within the OPL (14/16): and removing (Figs. 8-9, col. 13, lines 52-56) the nitride dissolving factor (polyimide of 16) with plasma (plasma chemistry; col. 13, lines 60-61) to reduce a thickness of the OPL (14/16) to a boundary defined by the predetermined depth of the nitride dissolving factor (the depth of the bottom of 16; see Fig. 9).
Arnold et al. do not teach an organic planarization layer (OPL) extending between active devices, such that the OPL extends an entire vertical length of each of the active devices.

Arnold et al. teach all the claimed elements except that Arnold et al. are using a dielectric layer for a patterned mask (8; Fig. 6, col. 5, lines 63-64) in the OPL (14; Fig. 6, col. 10, lines 34-44) rather than a metal/nitride double-layer.
In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach a metal/nitride double-layer for a patterned mask (34/36; Fig. 9A, [0018]) in the OPL (44; Fig. 9A, [0020]).  
One of ordinary skill in the art would have recognized that a dielectric layer and a metal/nitride double-layer are known equivalents for providing a patterned mask in the OPL within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a dielectric layer) for another known equivalent element (a metal/nitride double-layer) resulting in the predictable result of providing a patterned mask in the OPL (KSR rationales B). 
Regarding claim 10, Arnold et al. teach wherein the active devices (2 and 4).
Arnold et al. do not teach the active devices are a plurality of fins.
In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach the active devices (34s in shapes of fins; Fig. 9A, [0018]) are a plurality of fins (see Fig. 9A).

In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach a metal/nitride double-layer for a patterned mask (34/36; Fig. 9A, [0018]) in the OPL (44; Fig. 9A, [0020]).  
One of ordinary skill in the art would have recognized that a dielectric layer and a metal/nitride double-layer are known equivalents for providing a patterned mask in the OPL within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a dielectric layer) for another known equivalent element (a metal/nitride double-layer) resulting in the predictable result of providing a patterned mask in the OPL (KSR rationales B). 
Regarding claim 11, Arnold et al. teach the method of claim 9, wherein an entirety of the nitride dissolving factor (polyimide of 16; col. 11, lines 9-10) incorporated within the OPL (14/16) is removed (see Fig. 9).  
Regarding claim 12, Arnold et al. teach the method of claim 11, wherein a remaining OPL (14; Fig. 9) remains over the active devices (2 and 4; see Fig. 9).  
Regarding claim 13, Arnold et al. teach the method of claim 12, wherein the remaining OPL (14 in Fig. 9) and the OPL initially formed (14/16 in Fig. 6).  
Arnold et al. do not teach the remaining OPL (14 in Fig. 9) is less than half an initial OPL (14/16 in Fig. 6).

Regarding claim 14, Arnold et al. teach the method of claim 9, wherein the OPL (14/16 in Fig. 6) has a thickness of about 60 nm to about 600 nm (135 nm to 280 nm, i.e. 100 nm to 200 nm of the layer 14 and 35 nm to 80 nm of the layer 16; col. 6, lines 39-40, 54-55, col. 10, lines 45-48, col. 10, line 66 to col. 11, line 2).  
Regarding claim 15, Arnold et al. teach the method of claim 9, wherein the nitride dissolving factor (polyimide of 16) incorporated into the OPL (14/16) prevents damage to the active devices from the plasma (14/16 structure stop the plasma etch of 16 at the border of 14/16 before reaching the active devices of 2 and 4; Figs. 8-9, col. 13, line 52 to col. 14, line 4).  
Regarding claim 16, Arnold et al. teach a method for controlling a height of a planarization layer (14/16 of organic materials forming a top planarized surface; Fig. 6, col. 10, lines 38-39; col. 10, line 67 to col. 11, line 2; col. 6, lines 57-59) formed over active devices (2 and 4 of semiconductor layers; Fig. 6, col. 4, lines 27-29), the method comprising: incorporating a nitride dissolving factor (polyimide, the material of 16 and 10; col. 10, line 67 to col. 11, line 2; col. 6, line 59) to a predetermined depth (the depth of the bottom of 16) within the planarization layer (14/16); and removing (Figs. 8-9, col. 13, lines 52-56) the nitride dissolving factor (polyimide of 16) with plasma (plasma chemistry; col. 13, lines 60-61) to reduce a thickness of the planarization layer (14/16) to a boundary defined by the predetermined depth of the nitride dissolving factor (the depth of the bottom of 16; see Fig. 9).  

In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach a planarization layer (44; Fig. 9A, [0020]) formed extending between active devices (34s; hard metal material, a conductor that can conduct electrons, i.e. an active device, Fig. 9A, [0018]), allowing the planarization layer (44) to extend an entire vertical length of each of the active devices (34s; see Fig. 9A).
Arnold et al. teach all the claimed elements except that Arnold et al. are using a dielectric layer for a patterned mask (8; Fig. 6, col. 5, lines 63-64) in the OPL (14; Fig. 6, col. 10, lines 34-44) rather than a metal/nitride double-layer.
In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach a metal/nitride double-layer for a patterned mask (34/36; Fig. 9A, [0018]) in the OPL (44; Fig. 9A, [0020]).  
One of ordinary skill in the art would have recognized that a dielectric layer and a metal/nitride double-layer are known equivalents for providing a patterned mask in the OPL within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a dielectric layer) for another known equivalent element (a metal/nitride double-layer) resulting in the predictable result of providing a patterned mask in the OPL (KSR rationales B). 
Regarding claim 17
Regarding claim 18, Arnold et al. teach the method of claim 16, wherein the active devices (2 and 4).  
Arnold et al. do not teach the active devices are a plurality of fins.
In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach the active devices (34s in shapes of fins; Fig. 9A, [0018]) are a plurality of fins (see Fig. 9A).
Arnold et al. teach all the claimed elements except that Arnold et al. are using a dielectric layer for a patterned mask (8; Fig. 6, col. 5, lines 63-64) in the OPL (14; Fig. 6, col. 10, lines 34-44) rather than a metal/nitride double-layer.
In the same field of endeavor of semiconductor manufacturing, Mignot et al. teach a metal/nitride double-layer for a patterned mask (34/36; Fig. 9A, [0018]) in the OPL (44; Fig. 9A, [0020]).  
One of ordinary skill in the art would have recognized that a dielectric layer and a metal/nitride double-layer are known equivalents for providing a patterned mask in the OPL within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a dielectric layer) for another known equivalent element (a metal/nitride double-layer) resulting in the predictable result of providing a patterned mask in the OPL (KSR rationales B). 
Regarding claim 19, Arnold et al. teach the method of claim 16, wherein an entirety of the nitride dissolving factor (polyimide of 16; col. 11, lines 9-10) incorporated within the OPL (14/16) is removed (see Fig. 9).  
Regarding claim 20, Arnold et al. teach the method of claim 16, wherein a remaining OPL (14; Fig. 9) remains over the active devices (2 and 4; see Fig. 9).

Response to Arguments
Applicant’s amendments, filed 03/09/2021, overcome partially the objection to the specification.  The objection to the specification have been partially withdrawn.
Applicant’s amendments, filed 03/09/2021, overcome the rejections to claims 8 and 13-14 under 35 U.S.C. 112.  The rejections to claims 8 and 13-14 under 35 U.S.C. 112 have been withdrawn.  The amendments also raised new 112 issues.
Applicant's arguments with respect to claims 1, 9 and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2017/0170016 A1) teach a mask over an OPL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/24/2021